DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noman et. al (US 2013/0139802 A1).
With respect to claim 1 Noman discloses an intermittent ignition device for use with a furnace, comprising: a pilot assembly [reference character 210 in Fig, 2] configured for installation in the furnace; a gas valve [reference character 125 in Fig. 2] configured for installation in the furnace to selectively supply gas to the pilot assembly and a burner assembly of the furnace;
an ignition control [reference character 140 in Fig, 2] module that transmits signals to the pilot assembly and the gas valve; and
a power source [reference character 170 in Fig. 2] configured for placement outside of the furnace that supplies power to the ignition control module and the gas valve.
With respect to claim 2 Noman discloses that the power source is a battery pack [paragraph 0024].

Claim(s) 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noman et. al (US 2013/0139802 A1).
With respect to claim 3 Noman discloses furnace, comprising:
a primary housing [reference character 102 in Fig. 1] defining a first interior cavity [see annotated Fig. 1, below];
a burner assembly [reference character 205 in Fig 2] housed and enclosed in the first interior cavity defined by the primary housing;
a secondary housing [see annotated Fig. 1, below] defining a second interior cavity separate and apart from the first interior cavity defined by the primary housing; and an intermittent ignition device, including
a pilot assembly [reference character 210 in Fig, 2] positioned in the first interior cavity,
a gas valve [reference character 125 in Fig. 2] positioned in the first interior cavity and configured to selectively supply gas to the pilot assembly and the burner assembly,
an ignition control module [reference character 140 in Fig, 2] that transmits control signals to the pilot assembly and the gas valve, and
a power source [reference character 170 in Fig. 2] positioned in the second interior cavity that supplies power to the ignition control module and the gas valve.


    PNG
    media_image1.png
    605
    710
    media_image1.png
    Greyscale


With respect to claim 4 Noman discloses in which the ignition control module is also positioned in the second interior cavity [see annotated Fig. 1, above]. 
	With respect to claim 5 Noman discloses that the secondary housing is mounted to an external surface of the primary housing [see annotated Fig. 1, above, the secondary housing is disposed immediately below the primary housing].
	With respect to claim 8 Noman discloses that the power source is a battery [paragraph 0024].
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noman et. al (US 2013/0139802 A1) in view of Tomlinson et. al (US 5,293,860).
With respect to claim 6 Noman does not disclose that the secondary housing includes a mounting plate and a removable cover which fits over and engages the mounting plate.
	Tomlinson discloses a furnace having a primary housing [see annotated Fig. 2, below] and a secondary housing [see annotated Fig. 2, below] includes a mounting plate [see annotated Fig. 2, below] and a removable cover which fits over and engages the mounting plate.


                             
    PNG
    media_image2.png
    867
    884
    media_image2.png
    Greyscale

	With respect to claim 7 Noman does not disclose that the mounting plate is mounted to an external surface of the primary housing.
	Tomlinson discloses that the mounting plate is mounted to an external surface of the primary housing [see annotated Fig. 2, above].
	
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762